DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “a fluid” in line 3 refers to a previous recited limitation.
Regarding claim 10, the recitation of “the first and second electrodes” in line 2 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JP 2008-183838 A) in view of Nagato et al. (US 6,123,415).
Sugai teaches the following claimed limitations:
Regarding claim 1, a fluid reservoir (recording head 21 and/or ink cartridge 22; FIGs. 1, 3) comprising: 
a fluid chamber to contain a fluid (chamber within recording head 21 and/or ink cartridge 22; FIGs. 1, 3); and 
an impedance sensor exposed to the fluid to (sedimentation detection device 35; FIG. 3; [0037]): 
sense an impedance at the impedance sensor (FIG. 4; impedance is related to voltage by Ohm’s Law); 
determine a particle vehicle separation level of the fluid within the fluid chamber based on the sensed impedance (device 35 for checking whether or not a pigment contained in an ink solvent in an ink cartridge 22 mounted on a carriage 16 has settled; [0036]; the sedimentation degree indicating the particle vehicle separation level); and 
send an activation signal to a moveable carriage to which the fluid reservoir is coupled to stir the fluid within the fluid reservoir based on the sensed impedance (control device 40 selects an appropriate pattern and controls the drive of the carriage motor 20 and the elevating device 25; [0059]-[0061]).
claim 2, the activation signal is sent in response to a determination that the sensed impedance indicates particle vehicle separation above a threshold (maximum side subtraction threshold KSIVmax; positive in step S20; FIG. 10; [0070]); and 
the activation signal is not sent in response to a determination that the sensed impedance indicates particle vehicle separation below the threshold (negative in step S20; FIG. 10; [0070]).
Regarding claim 3, the particle vehicle separation level of the fluid is defined by an impedance value based on the sensed impedance (FIG. 4; impedance is related to voltage by Ohm’s Law), and wherein: 
a relatively lower impedance corresponds to higher particle concentration within the fluid (lower voltage or lower impedance means lower sedimentation, that is, higher particle in the fluid; [0070]); and 
a relatively higher impedance corresponds to a lower particle concentration within the fluid (higher voltage or higher impedance means higher sedimentation, that is, lower particle in the fluid; [0070]).
Regarding claim 8, a fluid dispensing system (ink jet printer 11; FIG. 1), comprising:
a moveable carriage to convey a fluid reservoir (carriage 16 conveying ink cartridge 22; FIG. 1); and
a controller (control device 40; FIG. 3) to activate the moveable carriage to move the fluid reservoir in a coordinate direction (axial direction of shaft 15; FIG. 1) based on an impedance-sensed particle vehicle separation level of a fluid (control device 40 
Regarding claim 10, the controller activates the carriage in response to a determination that the sensed impedance indicates a particle vehicle separation above a threshold (maximum side subtraction threshold KSIVmax; positive in step S20; FIG. 10; [0070]), and 
wherein the particle vehicle separation level of the fluid is defined by an impedance value based on the sensed impedance (FIG. 4; impedance is related to voltage by Ohm’s Law), and wherein: 
a relatively lower impedance corresponds to a higher particle concentration within the fluid (lower voltage or lower impedance means lower sedimentation, that is, higher particle in the fluid; [0070]); and 
a relatively higher impedance corresponds to a lower particle concentration within the fluid (higher voltage or higher impedance means higher sedimentation, that is, lower particle in the fluid; [0070]).
Sugai does not teach the following claimed limitations:
Further regarding claim 1, the impedance sensor exposed to the fluid within the fluid chamber.
Further regarding claim 8, the impedance-sensed particle vehicle separation level of a fluid within the fluid reservoir.
claim 10, the impedance sensed at a first electrode and a second electrode corresponds to a dispersion level of a solid within a fluid vehicle of the fluid.
Nagato et al. teach the following claimed limitations:
Further regarding claim 1, the impedance sensor exposed to the fluid within the fluid chamber (density detecting electrodes 680; FIG. 48) for the purpose of detecting the ink density directly inside the chamber.
Further regarding claim 8, the impedance-sensed particle vehicle separation level of a fluid within the fluid reservoir (density detecting electrodes 680; FIG. 48) for the purpose of detecting the ink density directly inside the reservoir.
Further regarding claim 10, the impedance sensed at a first electrode and a second electrode corresponds to a dispersion level of a solid within a fluid vehicle of the fluid (resistance detected at the density detecting electrodes 680 corresponds to dispersion of pigment in the ink) for the purpose of detecting the ink density directly inside the reservoir.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the impedance sensor exposed to the fluid within the fluid chamber; the impedance-sensed particle vehicle separation level of a fluid within the fluid reservoir; the impedance-sensed particle vehicle separation level of a fluid within the fluid reservoir.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JP 2008-183838 A) as modified by Nagato et al. (US 6,123,415) as applied to claim 1 above, and further in view of Asauchi (US 2007/0149044 A1).
Sugai as modified by Nagato et al. does not teach the following claimed limitations:
Regarding claim 7, a fluid level sensor to provide a sensed level of fluid within the fluid reservoir.
Asauchi teaches the following claimed limitations:
Further regarding claim 7, a fluid level sensor to provide a sensed level of fluid within the fluid reservoir (sensor 104; FIG. 2; [0072]) for the purpose of detecting the remaining ink level inside the ink chamber.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a fluid level sensor to provide a sensed level of fluid within the fluid reservoir, as taught by Asauchi, into Sugai as modified by Nagato et al. for the purpose of detecting the remaining ink level inside the ink chamber.
Allowable Subject Matter
Claims 4-6, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 4-6 is the inclusion of the limitations of the fluid reservoir, of claim 1, that include a sensing die extending through a level of fluid in the reservoir, and a first impedance sensor and a second impedance sensor coupled to the sensing die at different portions of the sensing die to sense a degree of pigment separation in the fluid at different levels of the fluid.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 9 and 12 is the inclusion of the limitations of the fluid dispensing system, of claim 8, that include a sensing die extending through a level of fluid in the reservoir, and a first electrode and a second electrode coupled to the sensing die at different portions of the sensing die to sense the particle vehicle separation level in the fluid at different levels of the fluid; wherein the controller: determines a sensed impedance at the first electrode; determines a sensed impedance at the second electrode; determines the particle vehicle separation level of the fluid within the fluid reservoir based on the sensed impedance at the first electrode and a sensed impedance at the second electrode; and sends an activation signal to the moveable carriage to stir the fluid within the fluid reservoir based on the particle vehicle separation level of the fluid.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claim 11 is the inclusion of the limitations of the fluid dispensing system, of claim 10, that include a third electrode placed intermittent between the first electrode and the second electrode, wherein when any of the first, second, and third electrodes are not in contact with the fluid, a maximum impedance is sensed and disregarded.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 13-15 is the inclusion of method steps of a method of correcting particle vehicle separation within a fluid that include receiving a first sensed impedance value of the fluid from a first impedance sensor located at a first level within a fluid reservoir; receiving a second sensed impedance value of the fluid from a second impedance sensor located at a second level within the fluid reservoir; determining a particle vehicle separation level of the fluid based on the first sensed impedance at the first impedance sensor and the sensed impedance at the second impedance sensor; and sending an activation signal to a moveable carriage to which the fluid reservoir is coupled to move the fluid reservoir in a coordinate direction to stir the fluid within the fluid reservoir based on the particle vehicle separation level of the fluid. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




7 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853